[Cite as In re Resignation of Feighan, ___ Ohio St.3d ___, 2016-Ohio-7974.]




                           IN RE RESIGNATION OF FEIGHAN.
 [Cite as In re Resignation of Feighan, ___ Ohio St.3d ___, 2016-Ohio-7974.]
Attorneys at law—Resignation with disciplinary action pending—Gov.Bar R.
        VI(7)(C).
 (No. 2016-1659—Submitted November 29, 2016—Decided December 2, 2016.)
                 ON APPLICATION FOR RETIREMENT OR RESIGNATION
                           PURSUANT TO GOV.BAR R. VI(7).
                                ____________________
        {¶ 1} Joseph English Feighan III, Attorney Registration No. 0066256, last
known business address in Lakewood, Ohio, who was admitted to the bar of this
state on September 12, 1996, submitted an application for retirement or resignation
pursuant to Gov.Bar R. VI(11). The application was referred to disciplinary
counsel pursuant to Gov.Bar R. VI(11)(B). On November 10, 2016, the Office of
Attorney Services filed disciplinary counsel’s report, under seal, with this court in
accordance with Gov.Bar R. VI(11)(B)(2).
        {¶ 2} On consideration thereof, it is ordered by the court that pursuant to
Gov.Bar R. VI(11)(C), the resignation as an attorney and counselor at law is
accepted as a resignation with disciplinary action pending.
        {¶ 3} It is further ordered and adjudged that from and after this date all
rights and privileges extended to respondent to practice law in the state of Ohio be
withdrawn, that henceforth respondent shall cease to hold himself forth as an
attorney authorized to appear in the courts of this state, that respondent shall not
attempt, either directly or indirectly, to render services as an attorney or counselor
at law to or for any individuals, corporation, or society, nor in any way perform or
seek to perform services for anyone, no matter how constituted, that must by law
be executed by a duly appointed and qualified attorney within the state of Ohio.
                             SUPREME COURT OF OHIO




       {¶ 4} It is further ordered that respondent desist and refrain from the
practice of law in any form, either as principal or agent or clerk or employee of
another, and hereby is forbidden to appear in the state of Ohio as an attorney and
counselor at law before any court, judge, board, commission, or other public
authority, and hereby is forbidden to give another an opinion as to the law or its
application or advise with relation thereto.
       {¶ 5} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C). If employed pursuant to Gov.Bar R. V(23)
respondent shall refrain from direct client contact except as provided in Gov.Bar R.
V(23)(A)(1) and from receiving, disbursing, or otherwise handling any client trust
funds or property.
       {¶ 6} It is further ordered that respondent shall not enter into an
employment, contractual, or consulting relationship with an attorney or law firm
with which respondent was associated as a partner, shareholder, member, or
employee at the time respondent engaged in the misconduct that resulted in this
acceptance of respondent’s resignation with discipline pending.
       {¶ 7} It is further ordered that respondent shall surrender respondent’s
certificate of admission to practice to the clerk of the court on or before 30 days
from the date of this order and that respondent’s name be stricken from the roll of
attorneys maintained by this court.
       {¶ 8} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order the
Lawyers’ Fund for Client Protection awards any amount against respondent




                                          2
                                  January Term, 2016




pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of that award.
        {¶ 9} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
        {¶ 10} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s resignation and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of co-counsel, also
notify the clients to seek legal service elsewhere, calling attention to any urgency
in seeking the substitution of another attorney in respondent’s place;
        {¶ 11} 2. Regardless of any fees or expenses due, deliver to all clients being
represented in pending matters any papers or other property pertaining to the client
or notify the clients or co-counsel, if any, of a suitable time and place where the
papers or other property may be obtained, calling attention to any urgency for
obtaining such papers or other property;
        {¶ 12} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in the possession
or control of respondent;
        {¶ 13} 4. Notify opposing counsel or, in the absence of counsel, the adverse
parties in pending litigation of respondent’s disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 14} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 15} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where
respondent may receive communications; and



                                             3
                             SUPREME COURT OF OHIO




       {¶ 16} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
       {¶ 17} It is further ordered that on or before 30 days from the date of this
order, respondent shall surrender the attorney-registration card for the 2015/2017
biennium.
       {¶ 18} It is further ordered that until such time as respondent fully complies
with this order, respondent shall keep the clerk and disciplinary counsel advised of
any change of address where respondent may receive communications.
       {¶ 19} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and timeliness
of filings. All case documents are subject to Sup.R. 44 through 47, which govern
access to court records.
       {¶ 20} It is further ordered that service shall be deemed made on respondent
by sending this order, and all other orders in this case, to respondent’s last known
address.
       {¶ 21} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           __________________________




                                          4